             Case 2:15-cr-00269-RAJ Document 236 Filed 05/29/20 Page 1 of 1




 1                                                    The Honorable Judge Richard A. Jones
 2
 3
 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6
 7    UNITED STATES OF AMERICA,                       NO. 2:15-cr-00269-RAJ
 8                           Plaintiff,
                                                      ORDER
 9                    v.
10
      ROLAND JESSE DAZA-CORTEZ,
11
12                           Defendant.
13
14         THIS MATTER comes before the Court on Defendant’s Pro Se motion for
15 compassionate release pursuant to 18 United States Code § 3582 (c)(1)(A). Dkt. 216.
16      Having considered the supplemental materials submitted in response to the Court’s
17 Order of May 19, 2020, the Court STAYS this matter through June 19, 2020, to afford
18 Defendant the opportunity to cure the statutory requirement set forth in 18 U.S.C.
19 § 3582(c)(1)(A), requiring a 30-day period to have elapsed from the receipt by the
20 warden of FCI Yazoo City of Defendant’s request for compassionate release.
21         During the pendency of the stay, the parties are permitted to supplement the record
22 with any relevant information of Defendant’s medical condition or any other matters that
23 may become available during the interim time period.
24         DATED this 29th day of May, 2020.
25
26                                                  A
27                                                  The Honorable Richard A. Jones
                                                    United States District Judge
28

     ORDER - 1
